Title: From James Madison to Louis-André Pichon, 3 September 1804
From: Madison, James
To: Pichon, Louis-André


Sir
Virginia September 3. 1804.
I have received and laid before the President your letter of Augst. 25. accompanied by a Copy of the Senatus Consultum giving a new form to the Government of France, and a copy of a letter from the Minister of Exterior Relations to Mr Livingston with an extract of a letter to you, relating to that important event.
Previous to the departure of General Armstrong appointed to succeed Mr. Livingston, in the Representation of the U. States at Paris, it having been sufficiently ascertained, without being formally notified, that a change had taken place in the form of the French Government; provision was made for the case by blanks in his letters of credence which he was instructed to fill up, on consultation with the Minister of Foreign Relations, in such manner as would adapt them to the new formulary.
This precaution, calculated to avoid any inconvenient delays which might be occasioned by the succession of a New Minister from the U. States, in the crisis of a change in the Government to which he is sent, will have the effect at the same time of manifesting the readiness of the U. States to respect the right of every nation to give to its Government the form deemed most correspondent with its situation & its happiness, and the desire of the President to maintain on the part of the U. States all the confidence & friendly relations, with the Government of France under its new Form, which so happily prevails between the two nations.
The President learns with satisfaction, that during the interval preceding the introduction of new diplomatic instruments, a continuance in the accustomed form, of all the communications useful to the harmony and interests of the two Countries is particularly authorized by his Imperial Majesty, the Emperor of the French. You will not doubt Sir, that a like regulation on the part of the U. States, is prescribed not more by their principles, than by their friendly dispositions. With sentiments of great respect & consideration I have the honor to remain Sir Your Most Obedt. hble servt
